August 9, 2013 United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549-4238 Attention:Ms. Tia L. Jenkins, Senior Assistant Chief Accountant, Office of Beverages, Apparel and Mining Re: Kinross Gold Corporation (“Kinross” or the “Company”) Form 40-F for the Year Ended December 31, 2012 (the “Filing”) Filed April 1, 2013 Response dated June 12, 2013 File No. 001-13382 Dear Ms. Jenkins: We have received your comment letter of July 9, 2013 regarding the Filing and our response and provide our responses to the Staff comments below.For ease of reference, we have repeated the Staff comments in italicized type and followed each comment with our response. Form 40-F for the Year Ended December 31, 2012 Exhibit 99.2 Management’s Discussion and Analysis, page 1 11. Supplemental Information, page 56 Reconciliation of non-GAAP financial measures, page 56 All-in Sustaining Cost, page 58 1. We note in your response to comment two of our letter dated June 3, 2013 that the all-in sustaining cost measures complement existing measures reported by the Company in order to reflect the total current period cost of producing gold from operations.We further note your descriptions of the methodology that you use to determine each of the adjustments made to the attributable production cost of sales to arrive at this non-GAAP measure.Please further expand your draft future disclosures to more clearly describe how each adjustment is derived and provide the revised draft in your response. www.kinross.com Response: Subsequent to our response dated June 12, 2013 to the Staff’s letter dated June 3, 2013, the World Gold Council (“WGC”) published a guidance note on the reporting of “all-in sustaining costs” and “all-in costs”.The guidance note includes a standardized methodology for calculating these two non-GAAP metrics.Starting from the second quarter of 2013, we have applied the WGC’s published guidance. We confirm that we will expand our disclosure related to all-in sustaining costs in future filings to clearly describe how each adjustment to production cost of sales is derived to arrive at all-in sustaining costs.Expanded draft disclosure, which conforms to the recently published WGC methodology, is as follows: “In June 2013, the World Gold Council (“WGC”) published its guidelines for reporting all-in sustaining costs.The WGC is a market development organization for the gold industry and is an association whose membership comprises leading gold mining companies including Kinross.Although the WGC is not a mining industry regulatory organization, it worked closely with its member companies to develop this non-GAAP measure.Adoption of this all-in sustaining cost metric is voluntary and not necessarily standard, and therefore, this measure presented by the Company may not be comparable to similar measures presented by other issuers.The Company believes that the all-in sustaining cost measure complements existing measures reported by Kinross in order to reflect the total current period cost of producing gold from operations. All-in sustaining cost includes both operating and capital costs required to sustain gold production on an ongoing basis.The value of silver sold is deducted from the total production cost of sales as it is considered residual production.Sustaining operating costs represent expenditures incurred at current operations that are considered necessary to maintain current production.Sustaining capital represents capital expenditures at existing operations comprising mine development costs and ongoing replacement of mine equipment and other capital facilities, and does not include capital expenditures for major growth projects or enhancement capital for significant infrastructure improvements at existing operations. www.kinross.com Page 2 of 10 All-in sustaining costs – attributable is calculated by adjusting total production cost of sales, as reported on the consolidated statement of operations, as follows: Year ended December 31, (in millions, except ounces and all-in sustaining cost from continuing operations per ounce sold on a by-product basis) Production cost of sales from continuing operations – as reported $ $ Less: portion attributable to Chirano non-controlling interest (a) Less: attributable (b) silver sales from continuing operations (c) Attributable (b) production cost of sales from continuing operations net of silver by-product revenue $ $ Adjusting items on an attributable (b) basis: General and administrative (d) Other operating expense – sustaining (e) Reclamation and remediation (f) Exploration and business development – sustaining (g) Additions to property, plant and equipment – sustaining (h) All-in sustaining cost – attributable (b) $ $ Gold ounces sold from continuing operations Less: portion attributable to Chirano non-controlling interest (i) Attributable (b) gold ounces sold from continuing operations Attributable (b) all-in sustaining cost from continuing operations per ounce on a by-product basis $ $ (a) “Portion attributable to Chirano non-controlling interest” represents the non-controlling interest (10%) in the production cost of sales for the Chirano mine. (b) “Attributable” includes Kinross' share of Chirano (90%) production. (c) “Attributable silver sales from continuing operations” represents the attributable portion of metal sales realized from the production of the secondary or by-product metal (i.e., silver).Revenue from the sale of silver, which is produced as a by-product of the process used to produce gold effectively reduces the cost of gold production. (d) “General and administrative” expenses is as reported on the consolidated statement of operations.General and administrative expenses are considered sustaining costs as they are required to be absorbed on a continuing basis for the effective operation and governance of the Company. (e) “Other operating expense – sustaining” is calculated as “Other operating expense” as reported on the consolidated statement of operations, less other operating expenses related to “non-sustaining” activities.Other operating expenses are classified as either sustaining or non-sustaining based on the type and location of the expenditure incurred.Other operating expenses that are incurred at existing operations are considered costs necessary to sustain operations, and are therefore classified as “sustaining”.Other operating expenses incurred at growth projects where there is no current operation or related to other non-sustaining activities are classified as “non-sustaining”. www.kinross.com Page 3 of 10 (f) “Reclamation and remediation” is calculated as current period accretion related to reclamation and remediation obligations plus current period amortization of the corresponding reclamation and remediation assets, and is intended to reflect the periodic cost of reclamation and remediation for currently operating mines.Reclamation and remediation costs for development projects or closed mines are excluded from this amount. (g) “Exploration and business development – sustaining” is calculated as “Exploration and business development” expenses as reported on the consolidated statement of operations, less “non-sustaining” exploration expenses.Exploration expenses are classified as either sustaining or non-sustaining based on a determination of the type and location of the exploration expenditure.Exploration expenditures at operating mines and their surrounding environs (i.e., brownfield exploration) are considered costs required to sustain current operations and so are included in sustaining costs.All exploration expenditures at new exploration projects (i.e., greenfield) or for other generative exploration activity not linked to existing mining operations are not considered necessary to sustain current operations and so are excluded from this amount.Business development expenses are included in this amount as they are considered sustaining costs required for general operations. (h) “Additions to property, plant and equipment – sustaining” represents all capital expenditures at existing operations comprising capitalized exploration costs, capitalized stripping and underground mine development costs, ongoing replacement of mine equipment and other capital facilities and other capital expenditures and is calculated as total additions to property, plant and equipment (as reported on the consolidated statement of cash flows), less capitalized interest and non-sustaining capital.Non-sustaining capital represents capital expenditures for major growth projects as well as enhancement capital for significant infrastructure improvements at existing operations. (i) “Portion attributable to Chirano non-controlling interest” represents the non-controlling interest (10%) in the gold ounces sold for the Chirano mine.” 2. We note that you deduct silver by-product revenue from your total production cost of sales for purposes of your measures titled “Attributable Production Cost of Sales per Ounce Sold on a By-Product Basis” and “All-in Sustaining Cost” (the “non-IFRS measures”).Please be advised that, in calculating these non-IFRS measures, we believe that the reduction for by-product revenues is not appropriate because it distorts your actual production costs.In this regard, your presentation suggests that you incurred lower mining costs for gold than you actually did.We can appreciate your desire to convey the notion that by-product revenues were sufficient to offset your costs to a degree; however, you should consider describing that in a manner so as to avoid adjusting for these items in the calculation of your non-IFRS measures.We believe the significance of by-product revenues can be described textually in a manner that investors can understand without adjusting for them in your non-IFRS measures.Please confirm you will make this adjustment in any amended or future filings, as appropriate, on Form 40-F, and provide us with draft disclosure of your planned changes. www.kinross.com Page 4 of 10 Response: Kinross reports its cost of production on both a co-product and by-product basis which are defined as follows: ● Co-product cost calculates the total production cost for all metals produced per total gold equivalent ounce sold (i.e., “Production Cost of Sales per Equivalent Ounce Sold”).Gold equivalent ounces sold is calculated as gold ounces sold plus silver ounces sold converted to a gold equivalent based on a ratio of the average spot market prices for the period. ● By-product cost calculates the total production cost for all metals produced net of by-product revenue per total gold ounce sold (i.e., “Production Cost of Sales per Gold Ounce Sold on By-Product Basis”). Furthermore, Kinross discloses its all-in sustaining cost non-GAAP measure in accordance with the guidance published by the WGC, as noted above in the response to the Staff’s first comment. Kinross is principally engaged in the mining and processing of gold, which also results in silver being produced, and the exploration for, and the acquisition of, gold-bearing properties.To this end, the Company is focused on maximizing operating profit and operating cash flow through the most efficient extraction of gold ounces per tonne of ore mined and processed.In the processing of ore containing gold, other less important metals (e.g., silver) are also produced that are considered less significant to the results of the Company overall.The following table illustrates the relative weighting of Kinross’ total silver sales in comparison to total metal sales for the years ended December 31, 2012 and 2011: (USD millions) (USD millions) Gold sales $ 92
